Citation Nr: 1451895	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for pulmonary fibrosis due to asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1952 to December 1953.  He died in January 2014.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Regional Office (RO) in Augusta, Maine.  Jurisdiction of the appeal remains with the Pittsburgh RO.  In March 2014, the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

During the pendency of the Veteran's appeal, the Board received confirmation of his death and (since as a matter of law appellants do not survive their claims)  accordingly dismissed the case in May 2014.  The Veteran's widow, however, timely requested to be substituted as the appellant for purposes of processing the claim to completion.  See VA Fast Letter (FL) 10-30 (issued August 2010, as revised April 2013); 38 U.S.C.A. § 5121A (West 2002).  The RO has allowed for her substitution in the Veteran's case that was on appeal.  See Deferred Rating Decision dated April 15, 2014 and VA Memorandum August 7, 2014.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  She retains the Veteran's docket number before the Board.

A July 2014 rating decision of the Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, denied the appellant's claim for service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As stated, the appellant is the substitute claimant and has stepped into the shoes of the Veteran for the purposes of processing this appeal to completion.  A substitute claimant may submit additional evidence in support of a claim.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See VA FL 10-30, p. 2.

The appellant's assertions remain those from the original claim; specifically, that the Veteran's claimed pulmonary fibrosis developed as a result of his exposure to asbestos during military service.  The Board has determined that additional development is required for the reasons discussed below.

There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  However, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, provides information and instructions concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  An opinion by VA's Office of General Counsel also discusses development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000 (April 13, 2000).  

Specifically, the manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR IV.ii.2.C.9.h.  These guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  M21-1MR IV.ii.2.C.9.d.  VA also recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-1MR IV.ii.2.C.9.b.  

VA's Manual also lists some of the common materials that may contain asbestos including re steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  M21-1MR IV.ii.2.C.9.a.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f. 

Prior to his death, the Veteran submitted a statement describing his in-service asbestos exposure as a fire marshal inspector and while assigned to a construction engineer battalion.  Specifically, he stated that as a part of this unit his duties included building roads, carpentry work, cement work, and sheet metal work.  After that he was assigned to a fire station as a fire marshal/inspector and was exposed to asbestos from burned buildings that contained asbestos.  He argued that he stayed in camps that had asbestos in the pipes, walls and behind coal stoves used for cooking and that he was exposed to asbestos from traveling overseas on ships that had asbestos in the insulation.  See Veteran's Notice of Disagreement received in August 2013.

In this case, the medical record as it stands does not provide a clear picture of any relationship between the Veteran's pulmonary fibrosis and his military service, to include, as alleged by the appellant, to be the result of his asbestos exposure.  Although the Veteran's DD Form 214 confirms his duty assignment with the 3100, Company A, 969 Construction Engineer Battalion, it does not list his military occupation specialty (MOS).  There is also no indication from the claims file that the Veteran engaged in the duties of a construction specialist/engineer during service or that he was potentially exposed to asbestos as a fire marshal inspector.  

In addition, there is nothing in the service treatment records that can be construed as complaints related to, or symptoms suggestive of, pulmonary fibrosis or a respiratory disorder in general.  Post service records show that the Veteran was diagnosed with pulmonary fibrosis in 2009, 56 years after his separation from active duty in 1953.  

In June 2013, the Veteran was afforded a VA respiratory examination.  It appears that the examiner conducted a proper evaluation of the Veteran's condition and confirmed the diagnosis of pulmonary fibrosis, concluding that it was most likely from asbestos exposure due to his work in a steel mill for 30 years.  However, he/she did not provide any specific discussion regarding the Veteran's claimed in-service asbestos exposure and did not otherwise provide any opinion as to a relationship between the Veteran's pulmonary fibrosis and his time in service.  

The appellant has since submitted a March 2014 VA medical opinion, which concludes the Veteran's pulmonary fibrosis was most likely related to asbestos exposure during his time in the military.  However this positive opinion is also limited in terms of its ultimate probative value as it is extremely cursory, in that it the examiner provided only the barest of conclusions and did not sufficiently explain the rationale behind that conclusion.  The examiner referenced absolutely no clinical data or other evidence as rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and provides sound reasoning for the conclusion).  

As a result, the Board finds both VA medical opinions are inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claims folder should be returned to the VA examiner who conducted the June 2013 VA examination for an addendum to that prior opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records and associate these with the record.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Obtain and associate with the claims folder, or Virtual VA/VBMS folders, copies of all clinical records pertaining to treatment of the Veteran for pulmonary fibrosis that are not already in the claims file.  Provide the appellant with the necessary forms for release for any private treatment records identified.  She should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

3.  After the above development is completed, the Veteran's claims file should then be returned if possible to the VA physician who examined the Veteran in June 2013 for a more detailed and responsive opinion.  If that doctor is not available, the Veteran's file should be sent to another VA physician who will have an opportunity to review the complete file.  The claims folder and accompanying treatment records should be provided to the physician for review in conjunction with the addendum.

Based on a further review of the claims file, the physician should provide an opinion addressing whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that the Veteran's pulmonary fibrosis is causally related to his military service or any incident therein, to specifically include his claimed exposure to asbestos. 

The physician is asked to comment specifically on the significance of the Veteran's post-service exposure to asbestos during his 30 years of employment at a steel mill.  He/She must also discuss the March 2014 VA opinion, wherein the physician found that the Veteran's pulmonary fibrosis was most likely related to his asbestos exposure during military service, (expressing agreement or disagreement with the opinion, and explain in full the rationale for such agreement/disagreement.  

The physician must explain the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  He/She must also consider the Veteran's prior lay testimony in addition to the documentary evidence of record.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.


5.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

